In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00130-CV
     ___________________________

 THE CITY OF FORT WORTH, Appellant

                    V.

        WESLEY RUST, Appellee



  On Appeal from the 153rd District Court
          Tarrant County, Texas
      Trial Court No. 153-301921-18


    Before Gabriel, Kerr, and Bassel, JJ.
  Memorandum Opinion by Justice Gabriel
                            MEMORANDUM OPINION

       Appellee Wesley Rust was injured at a municipal golf course when his city-

owned golf cart unexpectedly accelerated, causing Rust to fall out of the cart. In this

appeal from his suit against the city, we are asked to decide if the statutory liability

limitation for recreational activities operates to lower the city’s duty of care to that

owed to a trespasser. We conclude that it does apply to Rust’s negligence claim

arising from a condition of tangible personal property and that Rust, therefore, failed

to properly plead a valid waiver of the city’s immunity from suit. Accordingly, the

trial court erred by denying the city’s plea to the jurisdiction.

                                  I. BACKGROUND

       The Meadowbrook Golf Course is owned and operated by the City of Fort

Worth, the appellant.      On the day of Rust’s injury, Rust and John Breed were

partnered to play the back nine. Breed signed out golf cart number 60, which was

also owned by the City. Rust alleges that at some point while Rust was driving the

cart, the gas pedal “partially detached” and became lodged behind the brake pedal,

causing a rapid acceleration and throwing him out of the cart.

       Rust “sustained serious bodily injuries” and he filed suit against the City,

alleging that the City had been “negligent in its failure to maintain the cart, and/or

repair or remove the cart in question, as well as its failure to warn Mr. Rust of the




                                              2
dangerous condition.”1 Rust’s pled theory to waive the City’s governmental immunity

from suit was based on the Tort Claims Act (the TCA) and the waiver that statute

extends to injuries proximately caused by a dangerous condition of tangible personal

or real property—the golf cart. See Tex. Civ. Prac. & Rem. Code Ann. § 101.021(2).

      On February 28, 2020, the City filed a plea to the jurisdiction, arguing that its

immunity had not been waived primarily because the limitation of liability for

recreational activities found in the Recreational Use Statute (the RUS) lowered its duty

of care to gross negligence, malicious intent, or bad faith—the duty owed to a

trespasser. According to the City, Rust’s failure to allege that the City breached this

duty of care meant the City’s immunity had not been waived because it would not

have been liable according to Texas law—which includes the RUS. Rust responded

that the RUS did not apply to lower the City’s duty of care because the RUS’s lower

standard of care does not apply to claims based on a condition of tangible personal

property under Section 101.021(2) of the TCA. Rust also argued that even if the

lower standard of care applied, he had raised genuine issues of material fact on the

City’s gross negligence. He also requested that if the City’s immunity from suit were

not waived for purposes of his negligence claim, he be allowed to amend his petition

to plead a gross-negligence claim.




      1
       Rust raised claims against the manufacturer of the cart as well.

                                           3
      After considering the City’s plea to the jurisdiction, Rust’s response, and any

evidence attached to those pleadings,2 the trial court denied the City’s plea on April 8,

2020. The City filed an interlocutory appeal from the order, see id. § 51.014(a)(8), and

now argues that the RUS limits the TCA’s waiver of immunity by lowering the City’s

duty of care, which Rust did not allege that the City had breached.

                       II. PLEA TO THE JURISDICTION

                       A. STANDARD AND SCOPE OF REVIEW

      A plea to the jurisdiction challenges the trial court’s power to adjudicate a case

and is untethered from the substance of the asserted claims. Schmitz v. Denton Cnty.

Cowboy Church, 550 S.W.3d 342, 351 (Tex. App.—Fort Worth 2018, pet. denied) (op.

on reh’g) (citing Mission Consol. ISD v. Garcia, 372 S.W.3d 629, 635 (Tex. 2012)). The

City’s assertion of governmental immunity from suit implicates the trial court’s

subject-matter jurisdiction and was appropriately raised in a plea to the jurisdiction.

See Meyers v. JDC/Firethorne, Ltd., 548 S.W.3d 477, 484 (Tex. 2018). We review the trial

court’s denial of the City’s plea de novo as a question of law. See EBS Sols., Inc. v.

Hegar, 601 S.W.3d 744, 749 (Tex. 2020).

      When the plea challenges the pleadings, as did the City’s plea, we determine if

the plaintiff alleged facts demonstrating the court’s jurisdiction to hear the cause. See

State v. Lueck, 290 S.W.3d 876, 884 (Tex. 2009); Cnty. of Cameron v. Brown, 80 S.W.3d
2
       Although the City timely replied to Rust’s jurisdictional response, the trial
court specified that only the plea and the response had been considered.

                                           4
549, 555 (Tex. 2002). Specifically regarding governmental immunity, the plaintiff

must affirmatively demonstrate the court’s jurisdiction by alleging a valid waiver of

immunity. See Ryder Integrated Logistics, Inc. v. Fayette Cnty., 453 S.W.3d 922, 927 (Tex.

2015) (per curiam); Lueck, 290 S.W.3d at 884–85.            We construe the plaintiff’s

pleadings liberally in favor of jurisdiction and accept his factual allegations as true to

determine whether he provided fair notice to the governmental entity that the trial

court had subject-matter jurisdiction. See Harris Cnty. v. Annab, 547 S.W.3d 609, 612–

13 (Tex. 2018); Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 227, 230

(Tex. 2004); Brown, 80 S.W.3d at 555; City of San Antonio v. Peralta, 476 S.W.3d 653, 660

(Tex. App.—San Antonio 2015, no pet.). Even under a liberal construction, however,

the plaintiff bears the burden to demonstrate through the alleged facts and reference

to legal authority in his live pleading that immunity from suit has been waived, i.e.,

that the trial court had subject-matter jurisdiction to hear the cause. See Miranda,
133 S.W.3d at 226; City of Westworth Vill. v. City of White Settlement, 558 S.W.3d 232, 239

(Tex. App.—Fort Worth 2018, pet. denied); Hardin Cnty. Cmty. Supervision & Corr.

Dep’t v. Sullivan, 106 S.W.3d 186, 188–89 (Tex. App.—Austin 2003, pet. denied).

                 B. INTERPLAY BETWEEN THE RUS AND THE TCA

       To establish a waiver of the City’s immunity, Rust specifically alleged that his

injuries were caused by “a condition or use of tangible personal or real property—

specifically, the condition of [the City’s] golf cart.”      The TCA provides that a

governmental unit is liable for such injuries as a private person would be under Texas
                                            5
law. Tex. Civ. Prac. & Rem. Code Ann. § 101.021(2). Texas law provides that if a

landowner gives permission to another to enter his premises for recreation, 3 the RUS

limits that landowner’s liability to only those actions that were intentional or grossly

negligent. Id. §§ 75.001–.002; Univ. of Tex. v. Garner, 595 S.W.3d 645, 648 (Tex. 2019)

(per curiam). Such landowners are, therefore, effectively immunized from ordinary

negligence claims. Garner, 595 S.W.3d at 648. Governmental landowners are also

included in this lower degree of care owed to recreational users and in the RUS’s

protection from ordinary negligence claims. Tex. Civ. Prac. & Rem. Code Ann.

§§ 75.002(f), 75.003(e)–(g).     Rust did not allege that the City acted with gross

negligence, malicious intent, or bad faith. Thus, if the RUS applies, the City is

immune from suit and the trial court lacked jurisdiction over Rust’s negligence claim.

See Garner, 595 S.W.3d at 649.

      The Texas Supreme Court has clearly explained the interplay between the RUS

and the TCA regarding governmental landowners: “The Recreational Use Statute

limits the Tort Claims Act’s waiver of governmental immunity by lowering the duty of

care owed to a person who enters and engages in ‘recreation’ on a governmental unit’s

property.” Garner, 595 S.W.3d at 647. Therefore, if a person engages in recreation on

a governmental unit’s property, the unit owes the person only “the duty not to injure

      3
         The parties do not dispute that Rust was engaging in recreation when he
sustained his injuries. Indeed the RUS’s definition of recreation is broad and
presumably would include golf. See Tex. Civ. Prac. & Rem. Code Ann. § 75.001(3);
City of Plano v. Homoky, 294 S.W.3d 809, 817 (Tex. App.—Dallas 2009, no pet.).

                                           6
intentionally or through gross negligence.” Id. In sum, the governmental unit “retains

immunity from ordinary negligence claims even when the [TCA] would otherwise

waive such immunity.” Id.

      Rust attempts to distinguish Garner by arguing that its holding is limited to

claims alleged under Section 101.021(1) of the TCA—injuries arising from the

operation or use of a motor-driven vehicle or equipment. See id. at 648. In other

words, Rust asserts that the RUS does not apply to his negligence claim because it

arises from a condition of tangible personal property under Section 101.021(2) of the

TCA. We do not read Garner or the RUS so narrowly. The plain language of the RUS

states that it applies to governmental landowners even to the extent their immunity

might be waived under “Chapter 101”—the TCA—not just Section 101.021(1) of the

TCA. Tex. Civ. Prac. & Rem. Code Ann. § 75.003(g); see also id. § 75.003(e) (providing

RUS “applies to a governmental unit”); Suarez v. City of Tex. City, 465 S.W.3d 623, 627

(Tex. 2015) (recognizing RUS limits TCA’s waiver of governmental immunity). And

nothing in the Supreme Court’s opinion leads us to believe that its holding was limited

to Section 101.021(1).      Indeed, the Supreme Court expressly held “that the

Recreational Use Statute applies and that the Tort Claims Act therefore does not

waive the [governmental unit’s] immunity with respect to the plaintiff’s ordinary

negligence claim.” Garner, 595 S.W.3d at 647; see also Suarez, 465 S.W.3d at 630, 632,

637 (recognizing city retained immunity from wrongful-death suit because plaintiff

produced no evidence of specific intent required under RUS regarding gross-
                                          7
negligence claim involving water conditions adjacent to public beach). Neither Garner

nor the RUS limits its application to waivers of immunity under Section 101.021(1) of

the TCA, and we will not read this limit into either’s plain language. See, e.g., Peralta,
476 S.W.3d at 658–59 (applying RUS to premises-liability claim arising under Section

101.021(2), i.e., involving a condition of real property).

       Further the Supreme Court held that as long as a person enters premises

owned by a governmental unit and engages in recreation on those premises, the RUS

lowers the unit’s duty of care to that owed a trespasser. Garner, 595 S.W.3d at 650.

Rust argues that because his claim is not a premises-liability claim, these prerequisites

to application of the RUS are not met. The court did not so limit its holding and,

again, nothing in the RUS indicates that its reach extends only to premises-liability

claims. See, e.g., City of Midland v. Bunch, No. 11-16-00276-CV, 2017 WL 4440276, at *3

(Tex. App.—Eastland Sept. 29, 2017, no pet.) (mem. op.) (applying RUS to

“negligence and premises defect claims based on ordinary negligence” (emphasis

added)). In fact, Garner’s claim was not a premises-liability claim. Garner, 595 S.W.3d

at 648–49. The RUS affects the duty of care, which would apply to a plaintiff’s claim,

no matter its label.

       Rust does not dispute that the golf course and the cart were owned by the City

or that he was engaging in recreation when he was injured. Thus, the RUS applied to

Rust’s suit, immunizing the City from Rust’s negligence claim even though based on a

condition of tangible personal property. See id. at 649–50.
                                             8
       Because the RUS applied to lower the City’s duty of care and because Rust did

not allege claims premised on conduct involving malicious intent, bad faith, or gross

negligence against the City, the TCA does not waive the City’s immunity from Rust’s

negligence suit. See Garner, 595 S.W.3d at 651. Thus, the trial court erred by denying

the City’s plea because Rust failed to plead an effective waiver of the City’s immunity

from suit. We sustain the City’s first and third issues.4

                         C. NO REVIEW OF THE EVIDENCE

       The City argues in its second issue that Rust produced no evidence that his

injuries were attributable to the City’s gross negligence. The City and Rust assay the

evidence attached to the City’s plea and Rust’s response and reach differing

conclusions about whether Rust raised a genuine issue of material fact regarding the

applicable duty of care under the RUS.

       But Rust did not allege that the City acted maliciously, in bad faith, or with

gross negligence; thus, it would be inappropriate to determine whether the submitted

evidence raised a genuine issue regarding a hypothetical, unpled claim. Cf. Suarez,
465 S.W.3d at 630–31, 634–37 (reviewing intent evidence submitted in jurisdictional-

plea proceeding regarding pled gross-negligence claim); Johnson v. Woodlands Twp.,

No. 09-18-00247-CV, 2020 WL 1479715, at *4–5 (Tex. App.—Beaumont Mar. 26,

       4
        In issue one, the City argues that the RUS limits the TCA’s waiver of
governmental immunity to claims alleging malicious intent, bad faith, and gross
negligence. The City contends in issue three that the trial court erred by denying the
City’s plea because Rust alleged only a negligence claim.

                                            9
2020, pet. denied) (mem. op.) (same). If we were to search for a fact issue on the

City’s gross negligence, it would relieve Rust of his burden to allege facts giving fair

notice of a waiver of immunity under the TCA as limited by the RUS. See Peralta,
476 S.W.3d at 658–60 (examining jurisdictional evidence only after determining that

plaintiff met his pleading burden to demonstrate a waiver of immunity). Accordingly,

we decline to review the evidence to determine if Rust raised a genuine fact issue on

gross negligence (again, an unpled claim) sufficient to defeat the City’s plea to the

jurisdiction. See Univ. of Tex. Health Sci. Ctr. at Hous. v. Garcia, 346 S.W.3d 220, 228–29

(Tex. App.—Houston [14th Dist.] 2011, no pet.) (addressing issue directed to

insufficiency of jurisdictional allegations—a challenge to the pleadings—where gross-

negligence claim was not raised and declining to address governmental unit’s

“remaining contentions”). See generally Schmitz, 550 S.W.3d at 351–52 (recognizing if

plea challenges existence of jurisdictional facts, as opposed to a challenge to the

pleadings, the evidence must be parsed to determine if material fact issue regarding

jurisdiction was raised). We, therefore, overrule the City’s second issue.

                            D. OPPORTUNITY TO AMEND

       But Rust requests, as he did in the trial court, the opportunity to amend his

pleadings “to plead his claim of gross negligence” if the RUS applies to lower the

City’s duty of care.    If the pleadings insufficiently demonstrate the trial court’s

jurisdiction (as here) but do not affirmatively demonstrate incurable defects in

jurisdiction, the issue is one of pleading sufficiency and Rust should be afforded the
                                            10
opportunity to amend. Miranda, 133 S.W.3d at 226–27. But if a pleading defect

cannot be cured, remand for amendment would serve no legitimate purpose and,

thus, should not be allowed. See Tex. A&M Univ. Sys. v. Koseoglu, 233 S.W.3d 835,

839–40 (Tex. 2007).

       Here, although Rust’s allegations are defective because they fail to provide fair

notice of an effective waiver of immunity under the RUS’s limit, they do not

affirmatively demonstrate incurable defects in jurisdiction. The issue here is one of

pleading sufficiency, not of jurisdictional impossibility. See Miranda, 133 S.W.3d at

227; Garcia, 346 S.W.3d at 229. Accordingly, Rust should be allowed the opportunity

to amend his pleadings to cure the jurisdictional defect. See, e.g., City of Weslaco v. Trejo,

No. 13-18-00024-CV, 2018 WL 3062575, at *4–5 (Tex. App.—Corpus Christi–

Edinburg June 21, 2018, no pet.) (mem. op.); Garcia, 346 S.W.3d at 229; Mendiola v.

City of Laredo, 239 S.W.3d 344, 350 (Tex. App.—San Antonio 2007, no pet.).

                                  III. CONCLUSION

       The RUS applies to Rust’s negligence claim arising under Section 101.021(2) of

the TCA; thus, he must allege that the City acted with malicious intent, bad faith, or

gross negligence to plead a valid waiver of immunity. Rust did not do so, rendering

his allegation of a jurisdictional waiver insufficient to demonstrate the trial court’s

subject-matter jurisdiction. Thus, the trial court erred by denying the City’s plea to

the jurisdiction based on its pleadings challenge.            But because Rust did not

affirmatively negate the existence of jurisdiction—the possibility that the City’s
                                             11
actions constituted gross negligence—he should be given an opportunity to amend his

petition. We reverse the trial court’s order denying the City’s plea and remand to that

court for further proceedings consistent with this memorandum opinion. See Tex. R.

App. P. 43.2(d), 43.3(a); Garcia, 346 S.W.3d at 229.


                                                       /s/ Lee Gabriel

                                                       Lee Gabriel
                                                       Justice

Delivered: October 22, 2020




                                           12